DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Corrected Notice of Allowability
This Corrected Notice of Allowability is to indicate that the documents listed in the PTO-2332 form(s), filed September 23, 2019, have been considered.  The content of the April 06, 2022 Notice of Allowance appears below along with a statement regarding the September 23, 2019 information disclosure statement.

Notice of Imported Citations
The PTO-2332 form(s), filed September 23, 2019, are acknowledged, and the references contained therein have been considered.

Withdrawn Claim Objections and Rejections
The rejection of claims 48-59 and 64-67 under pre-AIA  35 USC § 103 (a) over HEMMINGHAUS (US 2010/0113274 A1) (at p. 4, par. 1 to p. 8, par. 1 of the 11/15/2021 Office action), is withdrawn in light of applicant’s 02/15/2021 arguments, at p. 6, par. 5, cont. on p. 7, to p. 8, par. 4, which are found to be persuasive.

Rejoinder
Claims 48-67 as amended below, are allowable.  The restriction/election requirement made in the Office action dated September 03, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is HEMMINGHAUS (US 2010/0113274 A1, Publ. May 6, 2010; on 08/14/2019 IDS; hereinafter, “Hemmkinghaus”; of record).  Hemminghaus is directed to:
ABSTRACT
An herbicidal composition comprising (a) glyphosate or a derivative thereof, (b) an amidoalkylamine surfactants having the general structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 is a hydrocarbyl having from about 1 carbon atoms to about 22 carbon atoms, and R2, R3, and R4 are each independently hydrocarbyl having from about 1 carbon atom to about 6 carbon atoms; and (c) at least one co-surfactant.
Hemminghaus, title & abstract.  In this regard, it is noted that Hemminghaus teaches: 
an aqueous herbicidal concentrate formulation comprising glyphosate salts and a surfactant, as well as a co-surfactant which can be diluted with water (Hemminghaus, par. [0147], and Hemminghaus, claim 1), wherein suitable salts of glyphosate include monobasic salts or dibasic salts of, e.g., monoammonium, diammonium, monoethanolamine salt, or a combination thereof (Hemminghaus, par. [0027]), which relates to the requirement of independent claim 48 for “monobasic and dibasic of glyphosate salts”; 
surfactants for enhancing the stability of high load glyphosate concentrates, wherein the suitable surfactants can be an alkoxylated quaternary amine surfactant of formula (Ill) (Hemminghaus, par. [0010]), which relates to the requirement of independent claim 48 for “a quaternary ammonium salt”; and
the pH of the herbicidal composition comprising potassium glyphosate, for example, as its predominant glyphosate component can be from about 4 to about 8 based on 5 wt. % dilution (Hemminghaus, par. [0051]), which relates to the requirement of independent claim 48 for “wherein the pH of a 5 wt.% acid equivalent dilution of the aqueous glyphosate concentrate composition is from about 5 to about 6.5.”
However, Hemminghaus DOES NOT TEACH a mixture of monoethanolamine glyphosate salt to dibasic monoethanolamine glyphosate salt, at a particular ratio, in order to meet the requirement of independent claim 48 for “wherein the molar ratio of monobasic monoethanolamine glyphosate salt to dibasic monoethanolamine glyphosate salt is from about 1: 1 to about 3: 1.”  Thus, the instant claims are distinguishable from Hemminghaus.


Conclusion
Claims 48-67 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611